Citation Nr: 1542840	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-44 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right heel disability.

7.  Entitlement to service connection for a disability manifested by chest pain.

8.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1993 to October 1993 and from December 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas and Houston, Texas, respectively.  Jurisdiction is with the RO in Houston, Texas.

In June 2014, the Veteran appointed the Disabled American Veterans as her representative.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her December 2012 substantive appeal, the Veteran requested a Board videoconference hearing concerning her increased rating claim.  Her representative has also requested a hearing for all issues on appeal.  See September 2015 Appellant's Brief.  The appeal is therefore remanded to provide the Veteran a hearing.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing with appropriate notice to her and her representative about the date, time and location.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




